Case: 13-14518     Date Filed: 10/10/2014     Page: 1 of 2


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-14518
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:12-cv-00174-CG-N


BRENDA SALTER,
as administratrix for the Estate of William Scott Salter,
                                                                  Plaintiff-Appellee,
                                      versus

EDWIN BOOKER, Sheriff of Conecuh County,
TYRONE BOYKIN, M.A. MITCHELL,
STEVE MESSER, ALISHA BROWN,
GREG HARRELSON, DONNA COBB,
MELISSA TRANNUM, JENNIFER WRIGHT,
SHIRLEY TRENT,
                                                              Defendants-Appellants,

KELLY ADAMS, et al.,

                                                                   Defendants.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Alabama
                           ________________________
                                (October 10, 2014)

Before ROSENBAUM, HILL, and FAY, Circuit Judges.
                 Case: 13-14518   Date Filed: 10/10/2014   Page: 2 of 2


PER CURIAM:

      Having reviewed the record and considered the argument of the parties

contained in their briefs, we affirm the order of the district court dated September

17, 2013, adopting the report and recommendation of the magistrate judge dated

July 24, 2013.


      AFFIRMED.




                                          2